Advisory Action Continued
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 10, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2012/138867 A2; published 2012) in view Mero et al.(“Chapter 8: Covalent Conjugation of Poly(Ethylene Glycol) to Proteins and Peptides: Strategies and Methods”, Bioconjugation Protocols: Strategies and Methods, Methods in Molecular Biology, vol. 751,2011, pp. 95-129). 
Response to Arguments: In the remarks filed March 24, 2021, Applicants argue the claimed inventions are unobvious over the teachings of Chang et al. in view of Mero et al. because the teachings of Chang et al. teach away from the claimed invention. Applicants argue an artisan of ordinary skill would consider the clinical use of the adrenomedullin derivatives taught by Change et al. impractical because the data presented in Figure 7 of Change et al. demonstrate the biological activity of the palmitic acid modified adrenomedullin is up to 10-fold lower than the wild-type adrenomedullin. Therefore, in view of the lower biological activity of palmitic acid modified adrenomedullin demonstrated by Chang et al., Applicants conclude the teachings of Chang et al. teach away from the claimed invention and Chang et al. and Mero et al. provide no motivation to modify the N-terminal -amino group of adrenomedullin as claimed. See pages 5-7 in the remarks.
Applicants’ arguments has been fully considered but are not found persuasive. With regard to Applicant’s arguments regarding Chang et al. teaching away from the claimed invention, it has been established that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP §2123. The teaching of data directed to palmitic acid to adrenomedullin demonstrated by Chang 
With regard to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as discussed above, Chang et al. suggest modifying the N-terminus of adrenomedullin with a polymer to increase the half-life of adrenomedullin in serum and further teach modifying adrenomedullin by pegylation (i.e., modifying adrenomedullin with polyethylene glycol (a polymer)). Furthermore, Mero et al. teach pegylation provides advantages to the conjugated protein including in vivo half-life prolongation and further teach pegylation at the -amino group of the N-terminal of a protein (see the abstract and p. 101, §1.2.2). Therefore, to pegylated adrenomedullin as claimed would have been an obvious motivation to the artisan of ordinary skill in view of the teachings and suggestions by Chang et al. and Mero et al. 
Therefore, the rejection of claims 1, 3, 4, 10, 11, 13 and 18 are rejected under 35 U.S.C. 103 is maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658